Appeal from an order of the Chemung Special Term which determined that a petition filed under section 19-a of the City Home Rule Law concerning amendments to the City Charter was null and void and the City Clerk and the Board of Elections were prohibited from .taking acts looking to the submission of the proposed amendments to the electors of that city. Order affirmed, without costs, upon the authority of Matter of Grenfell (Lawyer) (269 App. Div. 600, affd. 294 N. Y. 610). Leave to appeal to the Court of Appeals granted. All concur.